Citation Nr: 1518430	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether the claim can be allowed.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  At the present time, there are no documents associated with the VBMS file.  

In November 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for a neuropsychiatric condition and a back condition were denied by a November 1962 rating decision that was not appealed.  The Veteran's request to reopen claims for PTSD and a back disability were denied by a July 2004 rating decision that was not appealed.  The Veteran was notified of both decisions.

2.  Evidence received subsequent to the July 2004 rating decision with respect to a psychiatric disability is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted subsequent to the July 2004 rating decision with respect to a low back disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied the Veteran's request to reopen his claims of service connection for PTSD and a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the July 2004 rating decision with respect to the Veteran's claim for service connection for a psychiatric disorder; and, thus, the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received since the July 2004 rating decision with respect to the Veteran's claim for service connection for a back disability; and, thus, the claim of entitlement to service connection for a back disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 and July 2011 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to reopen and substantiate a claim.  There is no evidence that additional records have yet to be requested.  

New and Material Evidence

In a decision dated in November 1962, the RO denied the Veteran's claim for service connection for a back disability and a neuropsychiatric condition.  The Veteran did not appeal the decision, and new and material evidence was not received within a year of that decision.  Thus, the November 1962 rating decision is final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1962).  

In August 2003, the Veteran requested that his claim for service connection for a lower back condition be reopened; and in January 2004, he requested to reopen his claim for service connection for PTSD.  In a decision dated in July 2004, the RO denied reopening the Veteran's claim for service connection for a back disability and denied service connection for PTSD.  The Veteran did not appeal the decision, and new and material evidence was not received within a year of that decision.  Thus, the July 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran's application to reopen his claims of service connection for a back disability and PTSD was received in December 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including arthritis, manifesting to a certain degree within a certain time after service may have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.    

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).  

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

      Acquired Psychiatric Disorder, including PTSD

In July 2004, service connection for PTSD was denied on the basis that the claimed in-service stressful incident, being involved in a collision with a boy on a bicycle which resulted in the boy's death, could not be verified.  Service connection had otherwise been denied for an acquired psychiatric disorder in 1962.

Based on the grounds stated for the previous denial of service connection for PTSD, new and material evidence would consist of credible evidence of continuity of symptomatology or evidence which corroborates the claimed stressor incident; or an additional opinion linking a psychiatric disorder to the Veteran's active duty service.  

In this case, new evidence received includes a January 2014 consultative report from a psychiatrist in which he notes that the Veteran stated that he was anxious, couldn't sleep, had depression, was nervous, and had nightmares since he was about 21 years old.  The Board notes that the Veteran's DD 214 indicates that the Veteran separation from service a few days prior to his turning 21.  The psychiatrist diagnosed the Veteran as having adjustment disorder with mixed anxiety and depressed Mood.  The psychiatrist stated that it appeared that on active duty the Veteran was exposed to a significant stressor in the way of the death of a child in Italy and that as a result, he had been troubled with ongoing intrusive thoughts and nightmares.  The psychiatrist noted that because of this incident, the Veteran developed mixed anxiety and depressed mood, and it appeared to be at least as likely as not that the current diagnosis was related to his military service.    

In this case, the Board finds the psychiatric consultative report to include both an additional opinion linking a psychiatric disorder to the Veteran's active duty and a statement of continuity of psychiatric symptomatology.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

As such, the Board finds that the January 2014 psychiatric consultative report is new and material and serves to reopen the claim of service connection for a psychiatric disorder.  

      Lumbar Spine

In November 1962, service connection for a back condition was denied on the basis that it preexisted service and was not aggravated in service.  At the time of the decision, the record included the Veteran's treatment records, and pre-service medical records from Faulkner Hospital.  

In July 2004, the previous denial of service connection for a back disability was confirmed and continued based in no small part on the January 2004 VA examination report which provided negative nexus opinions for the Veteran's chronic recurrent lumbosacral strain and spinal stenosis L4/5.  

Based on the grounds stated for the previous denials of service connection for a back disability, new and material evidence would consist of competent evidence of aggravation in service of the Veteran's pre-existing back disorder or competent evidence that a lumbar spine condition did not preexist service.  

In this case, the Board has considered the evidence received since the July 2004 rating decision and finds that there is still no competent evidence that the Veteran's pre-existing back disability was aggravated by active service or that a lumbar spine condition did not preexist service.  In fact, VA has received no medical records pertaining to a back disability since the July 2004 rating decision.  

The Board notes that the Veteran testified at his hearing in November 2013 that he had two back operations in the prior year and a half from a non-VA medical facility.  The Veteran's attorney advised that she was going to request records from the medical facility; however, despite the Board holding the record open for 60 days, no additional medical evidence from a non-VA medical facility has been added to the claims file.  

Accordingly, the Board finds that the evidence received subsequent to July 2009 rating decision is not new and material and does not serve to reopen the claim for service connection for a lumbar spine disability.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the reopening of the claim for service connection for a psychiatric disorder, to include PTSD, is granted.

New and material evidence not having been received, the reopening of the claim for service connection for back disability is denied.



REMAND

As noted above, the Veteran filed his original claim for service connection for a nervous condition in July 1962, a little more than three months after his discharge from active duty.  Service treatment records are absent complaints, findings or diagnoses of any psychiatric problems during service.  In January 1961, however, the Veteran was seen for an eight to ten-month history of his feet, legs, and hips falling asleep.  Physical examinations ruled out any vascular, neurological, and orthopedic disease.  A note in the medical record states, "Without presuming the existence of a correctible defect, I believe the phenomena can be explained on the basis of prior trauma and trophic changes and emotional complications."

The Report of Medical examination in April 1962 did not indicate whether the Veteran's psychiatric health was normal or abnormal although the summary of defects and diagnoses indicated, "None."

A February 4, 2004, memorandum from the team leader of the VA Vet Center stated that the Veteran was seen at that Vet Center three times in 1996 for family problems, stress, and that he was being haunted by dreams of an incident in Italy in 1961.  The provider noted that the Veteran was again being bothered by memory of the incident where a child on a bike was hit by his car.  The memorandum noted that the Veteran met the criteria for PTSD.

The January 2014 psychiatric consultative report includes a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Dr. Newcomb, the psychiatrist, stated, "It would appear that on active duty [the Veteran] was exposed to a significant stressor in the way of the death of the child in Italy.  As a result, he has been troubled with ongoing intrusive thoughts and nightmares.  Because of this incident he has developed mixed anxiety and depressed mood, and it appears to be at least as likely as not that his current diagnosed of Adjustment Disorder is related to his military service."

It is the Board's opinion that the records from the Vet Center in Bangor, Maine from 1996 should be obtained and associated with the claims file.  Thereafter, the Veteran should undergo a VA psychiatric examination to determine the etiology of any current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as the records from the VA Vet Center in Bangor, Maine from 1996, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS (as appropriate).  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  The examiner is also asked to address the February 2004 opinion of the Team Leader of the Vet Center in Bangor, Maine and the January 2014 opinion of Dr. Newcomb.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran hereby be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


